Citation Nr: 1436519	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, claimed as secondary to bilateral hearing loss disability.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has recharacterized the Veteran's claim of entitlement to service connection for depression secondary to bilateral hearing loss disability to encompass other diagnoses of record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has also considered whether the issue of entitlement to service connection for an acquired psychiatric disorder should be read more broadly to include posttraumatic stress disorder (PTSD), pursuant to Clemons.  In that regard, the Board finds that the case at hand is distinguishable from Clemons, as that case concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, even though it was the psychiatric symptomatology for which the Veteran was seeking service connection.  The Board observes that service connection for PTSD was previously denied by the RO in April 1998.  Moreover, the Board reopened the claim and denied it on its merits in February 2007.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, PTSD has been specifically denied by the RO and the Board.  The Board therefore finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.

The case was remanded in April 2014 for an opinion on possible aggravation by the Veteran's service-connected hearing loss.  The May 2014 VA examiner addressed whether any acquired psychiatric disorder was aggravated by the Veteran's service-connected hearing loss.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic file.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether Veteran's acquired psychiatric disorder was incurred in or aggravated by service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, claimed as secondary to bilateral hearing loss disability, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).  In this case, regarding an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Analysis - Service Connection for an Acquired Psychiatric Disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2013). 

Here, the Veteran essentially contends that her psychiatric disabilities were caused by service, as evidenced by her application for and grant of a hardship separation.

In service, the Veteran had entrance and separation examinations that were normal and showed no symptoms of an acquired psychiatric disability.  The Veteran's personnel files indicate that she applied for a hardship separation.  The reasons listed were: a) mental anguish as result of being identified and PCS'd as part of the Threatened Airman Program; b) financial hardship; c) loss of daughter; d) having been assigned to three bases within a one year period; and e) having not performed duties for which trained.  The Veteran was subsequently granted hardship separation, although the reason for allowing it was not stated.  

As to the Veteran's contentions that she was part of an Air Force Office of Special Investigations (AFOSI) investigation during service, in March 1998 the AFOSI sent a memorandum stating that they could not find any record of an AFOSI investigation involving the Veteran.  

In November 1997, the Veteran was seen for a VA examination.  She was diagnosed with generalized anxiety disorder with periodic depressive state, which the examiner said was likely adjustment disorder.  She was also diagnosed with personality disorder, mixed type.  The examiner also noted financial stresses and relationship complications, as well as failure to gain satisfaction from her Air Force experience.  

In June 1998, the Veteran stated during a therapy session that her problems had commenced "years ago." 

In October 2004, the Veteran sought therapy from a Dr. M.C. of Affiliates in Psychology.  She was diagnosed with depressive disorder, generalized anxiety disorder, and delusional disorder. The clinician noted the Veteran reported her mother was diagnosed as bipolar and that she suffered physical and mental abuse as a child.  She reported being married six times.  The Veteran reported that she was involved with top secret information while in the Air Force, and she contended that she was being followed by people with guns and who were a part of the Federal Bureau of Investigation, and Central Intelligence Agency, both of which threatened her with kidnapping and death.  She reported she could not remember the circumstances, place, or date of her discharge from the Air Force.  She also noted she experienced "quite a bit of sexual harassment" on active duty, but the clinician noted she was vague about the details.  The clinician noted that while she could have been the target of sexual misconduct in service, which was then superimposed on an unfavorable childhood, that he felt it was more likely that her personality was impaired already for many years, and that her general difficulty at present time was exacerbated by serving in the Air Force.  The examiner opined that while it was the "most difficult" to determine the nexus between the Veteran's difficulties and her experiences in service, that he was "certain that whatever caused her to leave under hardship conditions was tantamount to the difficulties she must have experienced while serving on active duty."  He also stated that he was "more or less convinced" that the Veteran was as likely as not to have suffered major decompensation in general behavioral coping as a result of her perceived problems that existed in the Air Force.  

In May 2011, the Veteran was seen for a VA examination for compensation and pension purposes.  The examiner diagnosed the Veteran with depression, not otherwise specified, and generalized anxiety disorder (GAD).  The Veteran stated she had depression that began while on active duty.  The examiner also noted that the Veteran had been diagnosed with delusional disorder prior.  The examiner noted that she had retired in 2000 due to an unspecified physical problem.  The examiner noted stressors of multiple physical problems including hearing loss and tinnitus, as well as moderate stressors related to coping with her two year old adopted son.  The examiner also noted the Veteran's contentions that in service the Office of Special Investigations demanded that she help identify drug dealers and that she received death threats and at one point had a gun held to her head.  The examiner also reported that that Veteran's psychiatric disorder resulted in deficiencies, including difficulty making decisions about her teenage daughter and noted that her last job at Walmart was stressful, and that she quit due to physical reasons. 

The examiner opined that the Veteran's depression and GAD were not caused by a or a result of her service connected tinnitus or hearing loss.  The examiner noted that the symptoms of depression indicated that it was separate and independent condition from the stressors caused by her hearing loss. The examiner stated that although the Veteran's hearing loss and tinnitus have caused the Veteran some problems, the audiology reports indicate that the hearing loss is in the range that does not require hearing aids, and noted that the Veteran was able to hear effectively during the examination interview.  The examiner ultimately opined that there was no clear connection between the severity of the hearing loss and the onset of depression.

In May 2014, the Veteran was provided with another opinion to address aggravation.  The Veteran reported that mentally, she could not work, but was not on social security disability.  The examiner agreed with the May 2011 examiners diagnoses of depression and generalized anxiety disorder with a history of delusional disorder.  In addition to agreeing with the May 2011 examiner's opinion the May 2014 examiner noted that review of the claims file indicated that the veteran was granted honorable discharge, as well as noting a 1997 diagnosis of GAD with periodic depressive state.  The Veteran stated during the examination that "I need something, I am not functioning, I have never been right since I got out of the military and it has only gotten worse, and the frustration.  I feel like they throw people away."

The examiner opined that it was less likely than not that the Veteran's GAD with depression was related to any other disease or injury in service.  The examiner reasoned that based on that day's examination, along with review of the claims file, that he was unable to find any documentation that the Veteran's hardship discharge was based on real stressors, any documentation of mental health treatment during service, or any medical treatment that would support significant stressors.  The examiner noted that he found no documentation that would support the reason given by the hardship separation, and that given the symptomology of delusional thinking documented by other psychologists, as well as that day's examination, the question was raised whether the hardship was based on delusional thinking and personality characteristics of the Veteran.  The examiner further concluded that the Veteran's condition at the time was based on situational variables and not a mental disorder.  

The examiner also opined that it is less likely than not that the Veteran's GAD with depression has been aggravated or permanently worsened beyond normal progression by the Veteran's hearing loss disability, based on the examination, review of the information in the claims file and the other information provided by the May 2011 examination.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the private psychologist's opinion in October 2004 against the opinions provided by the May 2011 and May 2014 VA examinations, the Board finds that the evidence is largely in equipoise.  As an initial matter, the Veteran has been relatively consistent in her assertions that her psychiatric disorder is related to service, and has been present since service, and that this is evidenced by her hardship separation.  As the hardship separation papers do not state the reason the Veteran was granted hardship, it cannot be ruled out that it may have been at least in part due to a psychiatric disorder, and the Veteran thus should be afforded the benefit of the doubt that her statements are credible.  While the examiners have noted she may have had psychiatric problems prior to service, including due to a traumatic childhood, there is no indication on the entrance examination that the Veteran was found to have a psychiatric disorder.  Therefore, she must be presumed to have been in sound mental health.  38 U.S.C.A. § 1111 (West 2002).  Even if hardship was granted based on delusions, as the May 2014 VA examiner contends, that is evidence of a psychiatric disability in service, which is in line with the 2004 clinician's opinion that the Veteran's beliefs, regardless of being correct, were part of a psychiatric disorder made worse by service.  Ultimately, the October 2004 opinion in which the VA examiner is "certain" that the Veteran experienced hardship that caused her to leave the service and subsequently caused her inability to cope with stressors since that time, even if this inability is based only on perceived problems and delusions, is a probative opinion that is consistent with the Veteran's lay and medical symptoms since service, and thus weighted equally against the two VA examiners' opinions.  

As a result, the Board finds that the evidence from the opinions by VA psychiatrists and the private clinician is substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2013).  Accordingly, service connection for an acquired psychiatric disorder is warranted, and the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, is granted.


REMAND

In the decision above, the Board has granted service connection for an acquired psychiatric disorder.  In light of the grant and the future assignment of a rating, the RO must reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2013). 
If, after the RO assigns the initial rating for an acquired psychiatric disorder, the combined disability ratings for all service-connected disabilities is still "less than total," the RO will need to readjudicate the issue of TDIU.  See 38 C.F.R. § 4.16(a) (providing for TDIU only where the "schedular rating is less than total").  If the combined ratings for all service-connected disabilities is less than total, the additional occupational impairment and symptoms due to the service-connected psychiatric disorder will need to be considered to assist in determining whether a TDIU under the provisions of 38 C.F.R. § 4.16(a) is warranted.

Accordingly, the case is REMANDED for the following action:

After implementing the Board's decision to grant service connection for an acquired psychiatric disorder, and accomplishing any additional notification and/or development deemed warranted, if the combined schedular rating is less than 100 percent, the issue of TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the psychiatric disorder, along with all other service-connected disabilities.  If a TDIU remains denied, the Veteran and representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


